DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 3/15/2021, in which claims 1 – 2, 10 – 11, and 18 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 13 - 21, filed on 12/02/202, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to system, method, and non-transitory computer-readable medium for determining visualization type of the plurality of data entries. The closest prior art Disdero et al (US 2017/0177201 A1), Baumgartner et al (US 2015/0006518 A1), Prinsen et al (US 2008/0109740 A1), and Le Cam et al (US 2017/0329818 A1) disclose similar features of visualization type of the plurality of data .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


3/18/2021